THE SECURITY REPRESENTED BY THIS INSTRUMENT HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"). ACCORDINGLY, THIS
SECURITY MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THIS SECURITY
AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS SECURITY MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH
SECURITIES. THE TRANSFER OF THIS SECURITY IS ALSO SUBJECT TO THE CONDITIONS
SPECIFIED IN THE NOTE PURCHASE AGREEMENT, DATED AS OF JANUARY 16, 2008, AS
AMENDED AND MODIFIED FROM TIME TO TIME, BETWEEN QUANTUM FUEL SYSTEMS
TECHNOLOGIES WORLDWIDE, INC. (THE "COMPANY") AND THE PURCHASER PARTY THERETO.
THE COMPANY RESERVES THE RIGHT TO REFUSE THE TRANSFER OF SUCH SECURITY UNTIL
SUCH CONDITIONS HAVE BEEN FULFILLED WITH RESPECT TO SUCH TRANSFER. UPON WRITTEN
REQUEST, A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY THE COMPANY TO THE
HOLDER HEREOF WITHOUT CHARGE.

THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO A CONVERTIBLE NOTE PURCHASE
AGREEMENT, DATED AS OF JANUARY 16, 2008, BY AND BETWEEN THE COMPANY AND THE
INVESTOR REFERRED TO THEREIN (THE "PURCHASE AGREEMENT"), AND THE HOLDER OF THE
NOTE, BY ACCEPTANCE OF THIS NOTE, AGREES TO BE BOUND BY ALL APPLICABLE
PROVISIONS OF THE PURCHASE AGREEMENT.

THIS NOTE AMENDS AND RESTATES THAT CERTAIN CONVERTIBLE PROMISSORY NOTE DATED
JULY 10, 2009, IN THE ORIGINAL PRINCIPAL AMOUNT OF $7,171,441 (THE "JULY 10
NOTE"). THE JULY 10 NOTE AMENDED AND RESTATED THAT CERTAIN CONVERTIBLE
PROMISSORY NOTE DATED JANUARY 16, 2008, IN THE ORIGINAL PRINCIPAL AMOUNT OF
$16,195,676.30, AND THAT CERTAIN CONVERTIBLE PROMISSORY NOTE DATED MAY 30, 2008
(COLLECTIVELY WITH THE JULY 10 NOTE, THE "PRIOR NOTES"), ISSUED BY THE
UNDERSIGNED TO THE ORDER OF WB QT, LLC. (THE "HOLDER"). IT IS EXPRESSLY
INTENDED, UNDERSTOOD AND AGREED THAT THIS NOTE SHALL REPLACE THE PRIOR NOTES AS
EVIDENCE OF SUCH INDEBTEDNESS OF THE UNDERSIGNED TO THE HOLDER, AND SUCH
INDEBTEDNESS OF THE UNDERSIGNED TO THE HOLDER HERETOFORE REPRESENTED BY THE
PRIOR NOTES, AS OF THE DATE HEREOF, SHALL, TO THE EXTENT NOT ALREADY PAID, BE
CONSIDERED OUTSTANDING HEREUNDER FROM AND AFTER THE DATE HEREOF AND SHALL NOT BE
CONSIDERED PAID (NOR SHALL THE UNDERSIGNED'S OBLIGATION TO PAY THE SAME BE
CONSIDERED DISCHARGED OR SATISFIED) AS A RESULT OF THE ISSUANCE OF THIS NOTE.
THE PRINCIPAL AMOUNT DUE UNDER THIS NOTE REFLECTS ANY PRINCIPAL REDUCTIONS
RESULTING FROM HOLDER'S CONVERSIONS OF PRINCIPAL THAT OCCURRED BETWEEN JANUARY
16, 2008 AND THE DATE HEREOF.

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.

THIRD AMENDED AND RESTATED
CONVERTIBLE PROMISSORY NOTE

August 3, 2009

$7,171,441

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC., a Delaware corporation (the
"Company"), hereby promises to pay to the order of WB QT, LLC, a Delaware
limited liability company (the "Purchaser"), the principal amount of Seven
Million One Hundred Seventy-One Thousand Four Hundred Forty-One Dollars
($7,171,441) plus the portion of the Accreted Principal Amount (as defined
below) in excess thereof together with interest on the Accreted Principal Amount
calculated from the date hereof in accordance with the provisions of this Note.
The Prior Notes were issued pursuant to the Note Purchase Agreement, dated as of
January 16, 2008 (the "Purchase Agreement"), between the Company and the
Purchaser. The Purchase Agreement contains terms governing the rights of the
holder of the Prior Notes and this amended Note (collectively, this "Note"), and
all provisions of the Purchase Agreement are hereby incorporated herein in full
by reference, provided that to the extent that the terms and conditions of this
Note are different from or in addition to the terms and conditions of the
Purchase Agreement, the Purchase Agreement shall be deemed amended hereby to
conform to the terms and conditions of this Note. Unless otherwise indicated
herein, capitalized terms used in this Note have the same meanings set forth in
the Purchase Agreement.

ARTICLE I
PAYMENT OF INTEREST; CONTINGENT INTEREST



Interest shall accrue on the Accreted Principal Amount (in each case computed on
the basis of a 365/366-day year and the actual number of days elapsed in any
year) at an annual rate equal to 11.50% (or, from and after any extension of the
maturity date of this Note under Section 2.1 below, 9.5%) per annum or (if less)
at the highest rate then permitted under applicable law, all of which shall be
payable by adding such interest to the Accreted Principal Amount on each
Interest Payment Date (as defined below), and on the final maturity hereof (the
"PIK Amounts"). At any time, the outstanding principal amount of this Note,
including all PIK Amounts and Default PIK Amounts (as defined below) added
thereto through such time, is referred to in this Note as the "Accreted
Principal Amount." All accrued interest (including PIK Amounts, Default PIK
Amounts and interest on the Accreted Principal Amount) shall be added to the
Accreted Principal Amount on the first day of each July and January (each, an
"Interest Payment Date") and on the final maturity date of this Note. Any
Accreted Principal Amount (including PIK Amounts and Default PIK Amounts) which
for any reason has not theretofore been paid shall increase the principal of the
Note and be paid in full on the date on which the final principal payment on
this Note is made (the "Default PIK Amounts"); provided, however, that any such
reason shall not affect or waive any Event of Default that arises due to the
failure to make such payment in cash; provided further, that the Company has the
option to elect by written notice to Lender at least five (5) business days
prior to each Interest Payment Date to pay a total of 6.5% of the PIK Amounts in
cash. Interest shall accrue on any principal payment due under this Note
(including as to accrued interest added to the principal) until such time as
payment therefor is actually delivered to the holder of this Note.

ARTICLE II
PAYMENT OF PRINCIPAL ON NOTE



Section 2.1 Scheduled Payment. The Company shall pay the Accreted Principal
Amount or, if less, the outstanding principal amount of this Note to the holder
of this Note on August 31, 2010, together with all accrued and unpaid interest
on the principal amount being repaid At the election of the Purchaser in its
sole discretion and upon written notice to the Company no later than August 15,
2010, such maturity date shall be extended until August 31, 2013 (either such
date, the "Maturity Date").


Section 2.2 Conversion. Notwithstanding any provision contained in this
Article 2, the holder of this Note may convert all or any portion of the
outstanding principal amount of this Note into shares of common stock, $.001 par
value per share, of the Company (the "Common Shares") in accordance with
Article 6 until such time as such principal amount has been paid.


ARTICLE III

[Reserved].

ARTICLE IV

[Reserved].

ARTICLE V
EVENTS OF DEFAULT; REMEDIES ON DEFAULT



Section 5.1 Event of Default. An "Event of Default" shall exist if any of the
following conditions or events shall occur and be continuing:


 a. the Company defaults in the payment of principal on the Note when the same
    becomes due and payable, whether at maturity or at a date fixed for
    prepayment or by declaration or otherwise, or fails to deliver the Common
    Shares to the Purchaser in the manner and at the times set forth in Article
    6 hereof, and such failure to pay is not cured within three (3) business
    days after the occurrence thereof; or
 b. the Company defaults in the payment of any interest on the Note for more
    than five (5) business days after the same becomes due and payable; or
 c. the Company defaults with respect to Section 6.1 of the Purchase Agreement;
    or
 d. the Company defaults in the performance of, or compliance with, any other
    term contained in the Purchase Agreement or the Note (other than those
    referred to in Section 5.1(a), (b) or (c) above) and the default is not
    remedied within thirty (30) days after the earlier of (i) the Chief
    Executive Officer or the Chief Financial Officer obtaining actual knowledge
    of the default and (ii) the Company receiving written notice of the default
    from the holder of this Note (any such written notice to be identified as a
    "notice of default" and to refer specifically to this Section 5.1(d)); or
 e. any representation or warranty made by the Company in Article IV of the
    Purchase Agreement proves to have been false in any material respect on the
    Closing Date; or
 f. the Company (i) is generally not paying, or admits in writing its inability
    to pay its debts as they become due (ii) files, or consents by answer or
    otherwise to the filing against it of, a petition for relief or
    reorganization or arrangement or any other petition in bankruptcy, for
    liquidation or to take advantage of any bankruptcy, insolvency,
    reorganization, moratorium or other similar law of any jurisdiction,
    (iii) makes an assignment for the benefit of its creditors, (iv) consents to
    the appointment of a custodian, receiver, trustee or other officer with
    similar powers with respect to it or with respect to any substantial part of
    its property or (v) is adjudicated as insolvent or to be liquidated; or
 g. a court or Governmental Authority of competent jurisdiction enters an order
    appointing, without consent by the Company, a custodian, receiver, trustee
    or other officer with similar powers with respect to it or with respect to
    any substantial part of its property, or constituting an order for relief or
    approving a petition for relief or reorganization or any other petition in
    bankruptcy or for liquidation or to take advantage of any bankruptcy or
    insolvency law of any jurisdiction, or ordering the dissolution, winding-up
    or liquidation of the Company, or any such petition shall be filed against
    the Company and such petition shall not be dismissed within thirty (30)
    days; or
 h. an Event of Default (as defined in the Credit Agreement) shall have occurred
    and be continuing and shall not have been waived by the requisite holders of
    Indebtedness under the Credit Agreement or cured.

    Section 5.2 Acceleration.
    

 i. If an Event of Default with respect to the Company described in
    subsection (f) of Section 5.1 has occurred, the Note shall automatically
    become immediately due and payable.
 j. If any other Event of Default has occurred and is continuing, the holder of
    the Note may at any time at his, her or its option, by notice to the
    Company, declare the Note to be immediately due and payable.
 k. Upon the Note becoming due and payable under this Section 5.2, whether
    automatically or by declaration, the Note will forthwith mature and the
    entire unpaid principal amount of the Note, plus all accrued and unpaid
    interest thereon, shall all be immediately due and payable, in each and
    every case without presentment, demand, protest or further notice, all of
    which are hereby waived.

    Section 5.3 Other Remedies. If any Event of Default has occurred and is
    continuing, and irrespective of whether the Note has become or has been
    declared immediately due and payable under Section 5.1, the holder of the
    Note may proceed to protect and enforce the rights of such holder by an
    action at law, suit in equity or other appropriate proceeding, whether for
    the specific performance of any agreement contained herein, or for an
    injunction against a violation of any of the terms hereof or thereof, or in
    aid of the exercise of any power granted hereby or thereby or by law or
    otherwise.
    

    Section 5.4 No Waivers or Election of Remedies; Expenses. No course of
    dealing and no delay on the part of the holder of the Note in exercising any
    right, power or remedy shall operate as a waiver thereof or otherwise
    prejudice such holder's rights, powers or remedies. The Company shall pay
    the principal and interest of the Note without any deduction for any setoff
    or counterclaim. No right, power or remedy conferred by the Purchase
    Agreement or by the Note upon the holder thereof shall be exclusive of any
    other right, power or remedy referred to herein or therein or now or
    hereafter available at law, in equity, by statute or otherwise. The Company
    will pay to the holder of the Note on demand such further amount as shall be
    sufficient to cover all reasonable costs and expenses of such holder
    incurred in any enforcement or collection under this Article 5, including,
    without limitation, reasonable attorneys' fees, expenses and disbursements.
    

    Section 5.5 Waiver of Demand. The Company hereby waives diligence,
    presentment, protest and demand and notice of protest and demand, dishonor
    and nonpayment of this Note, and expressly agrees that this Note, or any
    payment hereunder, may be extended from time to time and that the holder
    hereof may accept security for this Note or release security for this Note,
    all without in any way affecting the liability of the Company hereunder.
    

    ARTICLE VI
    CONVERSION
    
    

    Section 6.1 Conversion Procedure.
    

 l. At any time prior to the payment of this Note in full, the holder of this
    Note may convert all or any portion of the outstanding principal and/or
    accrued interest amount of this Note (including any Accreted Principal
    Amount, PIK Amounts and Default PIK Amounts) into a number of Common Shares
    (excluding any fractional share) determined by dividing the principal and/or
    Accreted Principal Amount (including PIK Amounts and Default PIK Amounts)
    designated by such holder to be converted, by the Conversion Price (as
    specified in Section 6.2 below) then in effect.

    For the avoidance of doubt, the holder of this Note shall be entitled to
    receive, upon conversion of this Note, Common Shares equal to the sum of
    (x) the principal amount being converted (including any PIK Amounts and
    Default PIK Amounts) divided by the Conversion Price then in effect (as
    adjusted for any stock dividends, stock splits or Organic Change described
    in Section 6.5 below).

 m. Except as otherwise expressly provided herein, each conversion of this Note
    shall be deemed to have been effected as of the close of business on the
    date on which this Note has been surrendered for conversion at the principal
    office of the Company (such date, the "Conversion Date"). At such time as
    such conversion has been effected, the rights of the holder of this Note as
    such holder to the extent of the conversion shall cease, and the Person or
    Persons in whose name or names any certificate or certificates for Common
    Shares are to be issued upon such conversion shall be deemed to have become
    the holder or holders of record of the Common Shares represented thereby.
 n. Notwithstanding anything herein to the contrary, the Company may not issue,
    upon conversion of this Note, a number of Common Shares which, when
    aggregated with any Common Shares issued to the Purchaser on or after the
    date hereof and prior to such Conversion Date in connection with any notes
    issued by the Company pursuant to (i) the Credit Agreement, (ii) that
    certain convertible promissory note dated August 3, 2009 in the principal
    amount of $3,000,000 and (iii) that certain convertible promissory note
    dated August 3, 2009 in the principal amount of $6,639,058, would exceed
    19.99% of the Company's issued and outstanding Common Shares as of the date
    of issuance of such Common Shares (such number of shares, the "Issuable
    Maximum"), if such issuance would be in violation of applicable Nasdaq
    Marketplace Rules (or any other exchange on which the Common Shares are then
    listed).
 o. As soon as possible after a conversion has been effected (but in any event
    within five (5) business days of the Conversion Date), the Company shall
    deliver to the converting holder:
     i.   a certificate or certificates representing the number of Common Shares
          (excluding any fractional share) issuable by reason of such conversion
          (including any Accreted Principal Amount, PIK Amounts, Default PIK
          Amounts and Make-Whole Amount) in such name or names and such
          denomination or denominations as the converting holder has specified;
     ii.  such number of Common Shares as shall be determined by dividing (x)
          the Accreted Principal Amount (plus any PIK Amount and Default PIK
          Amounts) with respect to the principal amount converted, plus the
          amount payable under subsection (e) below, by (y) the Conversion
          Price; and
     iii. a new Note representing any portion of the principal amount which was
          represented by the Note surrendered to the Company in connection with
          such conversion but which was not converted or which could not be
          converted because it would have required the issuance of a fractional
          share of Common Shares;

    provided

    ,
    however
    , that for purposes of this Section 6.1(d), the Company shall only be
    entitled to deliver Common Shares to the converting holder if such Common
    Shares would not be in excess of the Issuable Maximum or otherwise cause the
    converting holder to exceed the Beneficial Ownership Limitation.

    

 p. If any fractional share of Common Shares would, except for the provisions
    hereof, be deliverable upon conversion of this Note, the Company, in lieu of
    delivering such fractional share, shall in the event the conversion is being
    consummated in connection with repayment in full of the Note, pay in cash an
    amount equal to the Market Price of such fractional share as of the date of
    such conversion.
 q. The issuance of certificates for Common Shares upon conversion of this Note
    shall be made without charge to the holder hereof for any issuance tax in
    respect thereof or other cost incurred by the Company in connection with
    such conversion and the related issuance of Common Shares. Upon conversion
    of this Note, the Company shall take all such actions as are necessary in
    order to insure that the Common Shares issuable with respect to such
    conversion shall be validly issued, fully paid and nonassessable.
 r. The Company shall not close its books against the transfer of Common Shares
    issued or issuable upon conversion of this Note in any manner which
    interferes with the timely conversion of this Note.
 s. The Company shall not effect any conversion of this Note, and the holder
    shall not have the right to convert any portion of this Note, to the extent
    that after giving effect to the conversion set forth on the applicable
    Notice of Conversion, the holder (together with such holder's affiliates,
    and any other person or entity acting as a group together with the holder or
    any of its affiliates) would beneficially own in excess of the Beneficial
    Ownership Limitation (as defined below).  For purposes of the foregoing
    sentence, the number of shares of Common Stock beneficially owned by the
    holder and its affiliates shall include the number of shares of Common Stock
    issuable upon conversion of this Note with respect to which such
    determination is being made, but shall exclude the number of shares of
    Common Stock which are issuable upon (A) conversion of the remaining,
    unconverted principal amount of this Note beneficially owned by the holder
    or any of its affiliates and (B) exercise or conversion of the unexercised
    or unconverted portion of any other securities of the Company subject to a
    limitation on conversion or exercise analogous to the limitation contained
    herein (including, without limitation, any other Notes) beneficially owned
    by the holder or any of its affiliates.  Except as set forth in the
    preceding sentence, for purposes of this Section 6.1(h), beneficial
    ownership shall be calculated in accordance with Section 13(d) of the
    Securities Exchange Act of 1934 and the rules and regulations promulgated
    thereunder. To the extent that the limitation contained in this Section
    6.1(h) applies, the determination of whether this Note is convertible (in
    relation to other securities owned by the holder together with any
    affiliates) and of which principal amount of this Note is convertible shall
    be in the sole discretion of the holder, and the submission of a Notice of
    Conversion shall be deemed to be the holder's determination of whether this
    Note may be converted (in relation to other securities owned by the holder
    together with its affiliates) and which principal amount of this Note is
    convertible, in each case subject to such aggregate percentage limitations.
    To ensure compliance with this restriction, the holder will be deemed to
    represent to the Company each time it delivers a Notice of Conversion that
    such Notice of Conversion has not violated the restrictions set forth in
    this paragraph, and the Company shall have no obligation to verify or
    confirm the accuracy of such determination. In addition, a determination as
    to any "group" status as contemplated above shall be determined in
    accordance with Section 13(d) of the Securities Exchange Act of 1934 and the
    rules and regulations promulgated thereunder. For purposes of this Section
    6.1(h), in determining the number of outstanding shares of Common Stock, the
    holder may rely on the number of outstanding shares of Common Stock as
    stated in the most recent of the following: (A) the Company's most recent
    Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as the case may
    be; (B) a more recent public announcement by the Company; or (C) a more
    recent notice by the Company or the Company's transfer agent setting forth
    the number of shares of Common Stock outstanding.  Upon the written or oral
    request of the holder, the Company shall within two Trading Days confirm
    orally and in writing to the holder the number of shares of Common Stock
    then outstanding.  In any case, the number of outstanding shares of Common
    Stock shall be determined after giving effect to the conversion or exercise
    of securities of the Company, including this Note, by the holder or its
    affiliates since the date as of which such number of outstanding shares of
    Common Stock was reported. The "Beneficial Ownership Limitation" shall be
    9.99% of the number of shares of the Common Stock outstanding immediately
    after giving effect to the issuance of shares of Common Stock issuable upon
    conversion of this Note held by the holder. The limitations contained in
    this paragraph shall apply to a successor holder of this Note.

    Section 6.2 Conversion Price. The initial Conversion Price shall be equal to
    $0.71. To address dilution of the conversion rights granted under the Notes,
    the Conversion Price shall be subject to adjustment from time to time
    pursuant to Sections 6.3, 6.4 and 6.5.
    

    Section 6.3 [Reserved].
    

    Section 6.4 Subdivision or Combination of Common Stock. If the Company at
    any time subdivides (by any share split, share dividend or otherwise) one or
    more classes of its outstanding Common Shares into a greater number of
    shares, the Conversion Price in effect immediately prior to such subdivision
    shall be proportionately reduced, and if the Company at any time combines
    (by reverse share split or otherwise) one or more classes of its outstanding
    Common Shares into a smaller number of shares, the Conversion Price in
    effect immediately prior to such combination shall be proportionately
    increased.
    

    Section 6.5 Reorganization, Reclassification, Consolidation, Merger or Sale.
    Any recapitalization, reorganization, reclassification, consolidation,
    merger, sale of all or substantially all of the Company's assets or other
    transaction, which in each case is effected in such a manner that holders of
    Common Shares are entitled to receive (either directly or upon subsequent
    liquidation) stock, securities or assets with respect to or in exchange for
    Common Shares is referred to herein as an "Organic Change." Prior to the
    consummation of any Organic Change, the Company shall make lawful and
    adequate provision (in form and substance satisfactory to the holder of the
    Note) to insure that the holder of the Note shall thereafter have the right
    to acquire and receive, in lieu of or addition to (as the case may be)
    Common Shares immediately theretofore acquirable and receivable upon the
    conversion of the holder's Note, such shares of stock, securities or assets
    as may be issued or payable with respect to or in exchange for the number of
    Common Shares immediately theretofore acquirable and receivable upon
    conversion of the holder's Note had such Organic Change not taken place. In
    any such case, appropriate provision (in form and substance satisfactory to
    the holder of the Note) shall be made with respect to the holder's rights
    and interests to insure that the provisions of this Article 6 shall
    thereafter be applicable in relation to any shares of stock, securities or
    assets thereafter deliverable upon the conversion of the Note (including, in
    the case of any such consolidation, merger or sale in which the successor
    entity or purchasing entity is other than the Company, an immediate
    adjustment of the Conversion Price to the value for the Common Shares
    reflected by the terms of such consolidation, merger or sale, and a
    corresponding immediate adjustment in the number of Common Shares acquirable
    and receivable upon conversion of the Note, if the value so reflected is
    less than the Conversion Price in effect immediately prior to such
    consolidation, merger or sale). The Company shall not effect any such
    consolidation, merger or sale, unless prior to the consummation thereof, the
    successor entity (if other than the Company) resulting from consolidation or
    merger or the entity purchasing such assets assumes by written instrument
    (in form reasonably satisfactory to the holder of the Note), the obligation
    to deliver to each the holder such shares of stock, securities or assets as,
    in accordance with the foregoing provisions, the holder may be entitled to
    acquire.
    

    Section 6.6 Notices.
    

 t. Immediately upon any adjustment of the Conversion Price, the Company shall
    send written notice thereof to the holder of this Note, setting forth in
    reasonable detail and certifying the calculation of such adjustment.
 u. The Company shall send written notice to the holder of this Note at least
    twenty (20) days prior to the date on which the Company closes its books or
    takes a record (i) with respect to any dividend or distribution upon the
    Common Shares, (ii) with respect to any pro rata subscription offer to
    holders of Common Shares or (iii) for determining rights to vote with
    respect to any Organic Change, dissolution or liquidation.
 v. The Company shall also give at least twenty (20) days prior written notice
    to the holder of this Note of the date on which any Organic Change,
    dissolution or liquidation shall take place.

    ARTICLE VII
    AMENDMENT AND WAIVER
    
    

    The provisions of the Note may be amended with the holder's consent and the
    Company may take any action herein prohibited, or omit to perform any act
    herein required to be performed by it, in the manner provided in the
    Purchase Agreement.

    ARTICLE VIII
    CANCELLATION
    
    

    After all principal and accrued interest at any time owed on this Note has
    been paid in full or this Note has been converted in full to Common Shares
    or other property, this Note shall be surrendered to the Company for
    cancellation and shall not be reissued.

    ARTICLE IX
    PAYMENTS
    
    

    This Note is payable without relief from valuation or appraisement laws. All
    payments to be made to the holder of the Note shall be made in (i) the
    lawful money of the United States of America in immediately available funds
    or (ii) Common Shares; provided, that with respect to any Common Shares
    issuable hereunder, such Common Shares must be registered for resale with
    the Commission and applicable state securities authorities, or be exempt
    from registration pursuant to Section 4(2) or Regulation D of the Securities
    Act and may be resold pursuant to the requirements of Rule 144 of the
    Securities Act (subject to any applicable holding periods thereunder); and
    provided further, that the Company shall not have the right to pre-pay
    outstanding principal of the Note without the consent of the holder of the
    Note.

    ARTICLE X
    PLACE OF PAYMENT
    
    

    Payments of principal and interest shall be delivered to the Purchaser in
    care of Whitebox Advisors, LLC (attention: Jonathan Wood, Chief Financial
    Officer) at the following address: 3033 Excelsior Boulevard, Suite 300,
    Minneapolis, Minnesota 55416 or to such other address or to the attention of
    such other person as specified by prior written notice to the Company.

    ARTICLE XI
    GOVERNING LAW
    
    

 w. THIS NOTE AND ALL ISSUES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
    CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF MINNESOTA
    (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW), EXCEPT TO THE EXTENT THE
    AUTHORIZATION AND ISSUANCE OF THE COMPANY'S COMMON SHARES ARE GOVERNED BY
    DELAWARE LAW.
 x. The parties agree that the federal and state courts in Minneapolis,
    Minnesota shall have exclusive personal jurisdiction (and are deemed to be a
    convenient forum for each party) as to resolution of any dispute; except
    that either party may enforce an order issued by any such court in other
    jurisdictions.
 y. EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY
    ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS
    AGREEMENT OR ANY MATTER ARISING HEREUNDER INCLUDING ANY DISPUTE BETWEEN THE
    HOLDER HEREOF AND THE HOLDER OF ANY SENIOR INDEBTEDNESS.

IN WITNESS WHEREOF, the Company has executed and delivered this Note on this 3rd
day of August, 2009.

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.




By: /s/ Kenneth R. Lombardo

Name: Kenneth R. Lombardo

Title: Vice President

